Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
3, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00534-CR


                        EUGENE LEWIS III, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 56th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 17-CR-3673


                          MEMORANDUM OPINION

      Appellant, Eugene Lewis III, has signed and filed a written request to
dismiss his appeal. See Tex. R. App. P. 42.2. Because this court has not delivered
an opinion, we grant appellant’s request.
      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                 PER CURIAM

Panel consists of Jewell, Bourliot. and Zimmerer

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2